CIRILLO, Judge,
dissenting.
I most respectfully dissent. I believe that under the standard set forth in Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), Owens had a right to see the radar reading at the time he was stopped, and that his due process rights were violated by the trooper’s refusal to allow him to view it. While I agree with the majority’s definition of the Brady standard, I cannot condone its narrow application to the facts of this case.
Pennsylvania courts have consistently followed the Brady standard in cases involving a failure to disclose exculpatory information. See Commonwealth v. Moose, 529 Pa. 218, 602 A.2d 1265 (1992) (prosecutor’s failure to identify a witness and disclose its agreement with him violated Brady); Commonwealth v. Wallace, 500 Pa. 270, 455 A.2d 1187 (1983) (district attorney suppressed exculpatory evidence relating to the chief witness); Commonwealth v. Santiago, 405 Pa.Super. 56, 591 A.2d 1095 (1991), appeal denied, 529 Pa. 633, 600 A.2d 953 (1991) (trial court owed duty to defendant to disclose testimony offered during interviews with a key witness which would exonerate him of the murder charge). As a matter of policy and fundamental fairness to the accused, the Brady standard should be construed to require disclosure of all exculpatory evidence in existence before, during, and after trial including that which exists prior to the discovery period and is specifically requested for viewing by the accused. Nowhere in Brady does the Supreme Court limit its protection to evidence requested during discovery that is withheld by the prosecution. In fact, in Brady, the non-disclosed evidence was first discovered after the trial, conviction and sentencing. Brady, 373 U.S. at 84, 83 S.Ct. at 1195. Likewise, Pennsylvania courts have not construed the Brady protection to be limited to the discovery period. Commonwealth v. Murphy, 493 Pa. 35, 425 A.2d 352 (1981). In Murphy, the Pennsylvania Supreme Court noted that Brady was not intended as a rule of discovery in criminal cases. Id. 425 A.2d at 357.
Finally, the majority incorrectly applies Pa.R.Crim.P. 305 in holding that the Commonwealth is not required to provide a *387defendant with inculpatory evidence until after the discovery process has begun. The instant matter is a summary case, not a court case. The official comments following Rule 305 state that the rule is intended to apply only to court cases. Id, The comments further state that “the constitutional guarantees mandated in Brady,____ and the refinements of the Brady standards embodied in subsequent judicial decisions, apply to all cases, including court eases and summary cases, and nothing to the contrary is intended.” Id. Thus, the Brady analysis is dispositive of this matter while Rule 305 is inapplicable.
Under Brady, I would find that Owens’s due process rights were violated when the trooper refused the appellant’s request to view the radar reading when he was stopped. Therefore, I respectfully dissent.